18-11094-scc      Doc 213       Filed 06/17/19       Entered 06/17/19 16:00:42        Main Document
                                                    Pg 1 of 3


    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------------------x
    In re:                                                        :   Chapter 15
                                                                  :
    PERFORADORA ORO NEGRO S. DE R.L.                              :   Case No. 18-11094 (SCC)
    DE C.V., et al.                                               :   (Jointly Administered)
                                                                  :
    Debtors in a Foreign Proceeding.                              :
                                                                  :
    --------------------------------------------------------------x

                   DECLARATION OF WILLIAM CLAREMAN
             IN SUPPORT OF INTERESTED PARTIES’ OBJECTION TO
         FREDERICK J. WARREN’S MOTION FOR AUTHORIZATION TO USE
            EVIDENCE PRODUCED IN THE CHAPTER 15 PROCEEDING

            I, William Clareman, declare and state as follows:

                              I am a member of the law firm of Paul, Weiss, Rifkind, Wharton &

    Garrison LLP (“Paul, Weiss”), an international law firm with its principal offices at 1285

    Avenue of the Americas, New York, New York 10019, counsel for Alterna Capital

    Partners LLC (“Alterna”), Contrarian Capital Management, LLC (“Contrarian”), and

    AMA Capital Partners, LLC (“AMA”) (collectively, the “Interested Parties”) in the

    above-captioned case.

                              I respectfully submit this declaration (“Declaration”) in support of

    the Interested Parties’ Objection to Frederick J. Warren’s Motion for Authorization to

    Use Evidence Produced in the Chapter 15 Proceeding (the “Objection”) filed

    substantially contemporaneously herewith.

                              Attached as Exhibit A is a true and correct copy of the Notice of

    Arbitration in Alice Grace, et al. v. United Mexican States (June 19, 2018).




                                                        1
18-11094-scc    Doc 213      Filed 06/17/19    Entered 06/17/19 16:00:42        Main Document
                                              Pg 2 of 3


                           Attached as Exhibit B is a true and correct copy of the

    Confidentiality Agreement and Stipulated Protective Order (“Protective Order”) [Dkt.

    104].

                           Attached as Exhibit C is a true and correct copy of the Pre-paid

    Forward Purchase and Sale Agreement, dated as of June 6, 2019. A copy of this

    document has been submitted under seal pending the resolution on the Debtors’ Motion

    to Seal [ECF No. 204.]

                           Attached as Exhibit D is a public registration statement of Axis Oil

    Field Services, S. de R.L. de C.V., filed pursuant to the Mexican General Law of

    Business Organization. Attached as Exhibit D-T is a certified translation of the same

    public registration statement.

                           Attached as Exhibit E is a true and correct copy of the Form S-1

    Registration Statement for Opes Acquisition Corp., an affiliate of Axis Capital

    Management, dated February 20, 2018, filed with the United States Securities and

    Exchange Commission.

                           Attached as Exhibit F is a true and correct copy of-the Non-

    Disputing Party Submission of Ad Hoc Group of Bondholders in the matter of Alice

    Grace, et al. v. United Mexican States dated April 26, 2019..

                           Attached as Exhibit G is a true and correct copy of the NAFTA

    Statement of the Free Trade Commission on Non-Disputing Party Participation, which is

    available at http://www.naftaclaims.com/commissionfiles/Nondisputing-en.pdf.




                                                 2
18-11094-scc    Doc 213     Filed 06/17/19    Entered 06/17/19 16:00:42          Main Document
                                             Pg 3 of 3


                           Attached as Exhibit H is a true and correct copy of Procedural

    Order No. 1 in the matter of Alice Grace, et al. v. United Mexican States (March 25,

    2019).

                           Attached as Exhibit I is a true and correct copy of email

    correspondence from counsel for the U.S. Shareholders to counsel for the Interested

    Parties dated May 14, 2019.



                  I certify under penalty of perjury that the foregoing is true and correct.


    Dated: June 17, 2019
    New York, New York                                PAUL, WEISS, RIFKIND, WHARTON
                                                      & GARRISON LLP

                                                      /s/ William A. Clareman
                                                      William A. Clareman




                                                 3
